      Case 1:03-md-01570-GBD-SN Document 4605 Filed 06/26/19 Page 1 of 4



                   MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)                06/26/2019

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                      VIA ECF
June 26, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:        In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

I write on behalf of the Plaintiffs’ Executive Committees (“PECs”), seeking an emergency Order
adjourning the depositions of World Assembly of Muslim Youth (“WAMY”) witnesses currently
scheduled to be held in Madrid during the week of July 9, 2019. The requested adjournment is
necessary due to an extremely belated production of nearly 800 additional Arabic language
documents by WAMY on June 3, 2019. Information embedded in “attorney-client
communications” stamps interposed on many of the documents indicates that those
documents were collected in response to plaintiffs’ document requests in August of 2012,
and apparently withheld from production for nearly seven years, in apparent violation of this
Court’s orders.

Plaintiffs are agreeable to conducting the depositions at the end of July, when the parties are
scheduled to be in Madrid for depositions of other WAMY witnesses, or at an alternative time
convenient for the parties. In a letter to WAMY’s counsel, plaintiffs requested that WAMY consent
to the adjournment sought here and explain the reason for its delayed production of the nearly 800
pages of documents. See PECs’ June 25, 2019 letter, attached hereto as Ex. A. In a letter received
from WAMY’s counsel today, WAMY has rejected plaintiffs’ request for adjournment, and offered a
questionable explanation for the belated production of these documents. See WAMY’s June 26,
2019 letter attached hereto as Ex. B. In support of plaintiffs’ request for an adjournment of the
depositions presently scheduled for July 9, 10, 11, and 13, plaintiffs offer the following facts.

1.     Plaintiffs served their document requests directed to WAMY in 2010. By order dated
October 12, 2017, the Court granted WAMY a final extension of time, over plaintiffs’ objection, and
set a November 30, 2017 deadline for WAMY to complete its document production. See ECF No.


LEGAL\41728817\1
      Case 1:03-md-01570-GBD-SN Document 4605 Filed 06/26/19 Page 2 of 4



3762 (“Because WAMY has been given substantial time to produce documents, no further
extensions of this deadline will be granted.”)

2.      Plaintiffs filed a motion to compel on February 28, 2018 (ECF Nos. 3910-12), raising among
other deficiencies WAMY’s failure to produce all documents relating to WAMY’s relationship with
the Saudi government. Id. at 9-10. In its March 30, 2018 opposition to plaintiffs’ motion to compel,
WAMY represented to this Court that it “has produced all relevant documents in its possession
dealing with its relationship with various ministries and embassies (some cited in Plaintiffs’
motion),” and that the documents relating to its ties to the Saudi government that “Plaintiffs are
looking for do not exist, and Plaintiffs’ motion should therefore be denied.” ECF No. 3949 at 17-
18.

3.      By Order dated August 29, 2018, the Court directed WAMY to produce any and all
additional documents in its possession relating to its relationship with the Saudi government by
October 29, 2018, and to submit declarations by that same date describing WAMY’s renewed efforts
to search for and produce those documents. ECF No. 4130 at 17. At WAMY’s request (ECF No.
4219), the Court thereafter extended those deadlines to November 12, 2018. ECF No. 4230.

4.      On November 12, 2018, WAMY submitted a declaration of Dr. Abdulhameed Ben Yousof
al Mazroo, indicating that WAMY had located only 42 additional pages relating to that issue through
further searches, which were produced on that same date. ECF No. 4251-1 at 12-15.

5.     On May 22, 2019, plaintiffs served a Notice of Deposition seeking testimony of WAMY
pursuant to Rule 30(b)(6). Among other topics, the Notice sought testimony from a WAMY
designee as to issues bearing on WAMY’s relationship with the Saudi government. On June 5, 2019,
WAMY sought a protective order precluding plaintiffs from pursuing testimony on issues relating to
WAMY’s relationship with the Saudi government. ECF No. 4571.

6.      On June 3, 2019 – more than a year and a half after the deadline for completion of WAMY’s
document production; over a year after WAMY represented in its opposition to plaintiffs’ motion to
compel that it had produced all documents relating to its relationship with the Saudi government;
more than six months since the deadline set by the Court in granting plaintiffs’ motion to compel
for WAMY to produce any and all additional documents relating to its relationship with the
Kingdom; and precisely as the dispute over plaintiffs’ entitlement to obtain testimony from WAMY
on issues bearing on its relationship with the Saudi government was unfolding – WAMY produced
779 pages of additional documents, virtually all in Arabic.

7.      For obvious reasons, plaintiffs had not expected an additional production of nearly 800
pages of Arabic documents from WAMY at this point in time, but nonetheless arranged for their
subject matter experts with Arabic fluency to conduct an initial review as soon as possible. Plaintiffs
understand from their consultants’ preliminary review that the production includes documents
responsive to several of plaintiffs’ earliest document requests, including (but by no means limited to)
requests served in 2010 seeking documents relating to WAMY’s relationship with the Saudi
government and specified Ministries of the Saudi government. In fact, the production contains
hundreds of pages relating to dealings between WAMY and the Saudi government at the very
highest levels, including directives issued by the King; funding from the Saudi government;
coordination between WAMY and the Ministry of Islamic Affairs, Ministry of Foreign Affairs, and
others; the involvement of WAMY in strategic initiatives of the Saudi government to expand its

                                                   2
LEGAL\41728817\1
      Case 1:03-md-01570-GBD-SN Document 4605 Filed 06/26/19 Page 3 of 4



influence outside of the Kingdom; WAMY’s designation by the government to serve on Committees
also including senior officials from several ministries; and numerous events and transactions of
interest. These are by far the most significant documents WAMY has produced to date relating to
these issues, which plaintiffs have identified as a priority since the outset of discovery as to WAMY.1

8.        Many of the documents comprising the belated production bear an “attorney-client
communications” stamp, which was interposed electronically. The electronic data associated with
that stamp on each document can be accessed by right-clicking on each stamp, and that data
indicates that the stamps were affixed to the documents by a person designated as “amousa” during
a concentrated period of several days in August 2012. This information indicates that many, if not all, of the
records were collected and reviewed in response to plaintiffs’ document requests in 2012, and withheld from production
for seven years in apparent violation of WAMY’s discovery obligations and numerous orders of this Court.

9.       Plaintiffs have not yet identified a single document in the production that involves a
communication with a lawyer, and the designation of these as attorney-client communications is
entirely baseless.

10.      The documents belatedly produced by WAMY on June 3, 2019 are of singular relevance and
importance to the depositions presently scheduled for the week of July 9, 2019 in Madrid. Plaintiffs
are scheduled to depose Saleh al Wohaibi, a long time WAMY senior official who has served as
WAMY’s Secretary General from 2002 to the present, and three witnesses (including Wohaibi)
designated to testify for WAMY pursuant to Rule 30(b)(6). Dr. Wohaibi has been designated to
testify as to matters bearing on WAMY’s relationship with the Kingdom, and the documents just
produced are thus of key relevance to both his testimony as a fact witness and his testimony
pursuant to Rule 30(b)(6). Other of the witnesses set for that week have been designated to testify
as to WAMY’s efforts to collect documents responsive to plaintiffs’ discovery requests and this
Court’s orders, and the documents are directly relevant to those issues as well.

11.      Plaintiffs need additional time to analyze the late production, to identify other documents in
WAMY’s production that are related to the issues and events described in the late production, to
determine which of the documents need to be submitted for certified translations, to obtain those
translations, and to conduct follow up investigations relating to certain key events, issues, and
transactions reflected in the documents. Finally, plaintiffs had already undertaken efforts with their
consultants to identify priorities for these upcoming depositions and to identify documents relevant
to those priorities. Those assessments need to be revisited based on these new documents.

Plaintiffs respectfully submit that the documents in issue should have been produced years ago, that
good cause exists to adjourn the upcoming depositions based on the severely belated production,
and that the need for this adjournment is attributable solely to WAMY’s failure to comply with its
discovery obligations and this Court’s orders. To the extent the Court believes a telephone
conference would be helpful in relation to this request, the PECs note that they will be deposing an
IIRO witness located in the Philippines by video from 6 a.m. to 11 a.m. on Thursday and Friday
(June 27-28), but are otherwise available.


1
  WAMY’s claim that there is nothing new in the production, citing the fact that three previously produced documents
are similar to four pages in the current production, is absurd. As WAMY admits, 80% of the production, or about 640
pages, concerns WAMY’s ties to the Saudi government and the activities of WAMY’s senior leadership. The
information in those documents is in fact quite significant, and new.

                                                          3
LEGAL\41728817\1
             Case 1:03-md-01570-GBD-SN Document 4605 Filed 06/26/19 Page 4 of 4




       Respectfully submitted,

        COZEN O’CONNOR                                      KREINDLER & KREINDLER

         /s/ Sean P. Carter                                  /s/ Andrew J. Maloney
        Sean P. Carter, Esquire                             Andrew J. Maloney, Esquire
        1650 Market Street, Suite 2800                      750 Third Avenue, 32nd Floor
        Philadelphia, PA 19103                              New York, NY 10017

        MDL 1570 Plaintiffs’ Exec. Committee for            MDL 1570 Plaintiffs’ Exec. Committee for
        Commercial Claims                                   Personal Injury and Death Claims



        MOTLEY RICE

         /s/ Robert T. Haefele
        Robert T. Haefele, Esquire
        28 Bridgeside Boulevard
        Mt. Pleasant, SC 29464

        MDL 1570 Plaintiffs’ Exec. Committee for
        Personal Injury and Death Claims




       cc:     The Honorable George B. Daniels (via Overnight Mail)
               MDL Counsel of Record (via ECF)




WAMY shall file a response to Plaintiffs' letter no later than 12:00 p.m. on Friday, June 27, 2019. In addition, a
telephone conference is scheduled for Monday, July 1, 2019, at 11:00 a.m. The parties shall provide the Court
with a call-in number for the conference.


SO ORDERED.

June 26, 2019
New York, New York




                                                        4
       LEGAL\41728817\1
